Citation Nr: 0303623	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-43 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 1996 decision by the RO in 
Cleveland, Ohio, that denied the veteran a disability 
evaluation in excess of 10 percent for his service-connected 
residuals of a right knee meniscectomy.  A hearing was held 
at the RO in October 1996.  In a January 1997 hearing 
officer's decision, the disability evaluation assigned was 
increased to 20 percent.

In December 1997 and December 1998, the Board remanded the 
matters on appeal to the RO for further development.  In a 
January 2000 decision, the Board denied the veteran's claim 
for a disability evaluation in excess of 20 percent for the 
service-connected residuals of a right knee meniscectomy.  
Thereafter, the veteran appealed the Board's denial of the 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).

In June 2000, while the case was pending before the Court, 
the veteran's representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's January 2000 decision and remand the matter to 
the Board for further development and readjudication.  In 
July 2000, the Court granted the joint motion, vacated the 
Board's January 2000 decision, and remanded the case to the 
Board for compliance with the terms of the joint motion.  In 
March 2001, the Board, in turn, remanded the case to the RO 
for further development and readjudication.  

In a December 2002 rating action, the RO assigned a separate 
10 percent evaluation for the veteran's arthritis of the 
right knee, effective from September 13, 1995.  By that same 
action, the RO continued its denial of the veteran's claim 
for an increased rating for residuals of right knee 
meniscectomy (right knee instability).  (The RO essentially 
recharacterized the right knee disability as comprising two 
separate disabilities:  the postoperative residuals of a 
right knee meniscectomy, for which the current 20 percent 
evaluation was continued, and arthritis of the right knee, 
for which a separate 10 percent rating was assigned.)  The 
appeal now encompasses the two issues as reflected on the 
title page of this decision.  However, inasmuch as higher 
evaluations are available for each condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claims remain viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

2.  The veteran's right knee instability is manifested by 
medial and lateral knee stability, slight anterior-posterior 
looseness, and subjective complaints of pain on motion and 
pain following long periods of standing.

3.  The veteran's arthritis of the right knee is manifested 
by no more than slight limitation of motion of the knee due 
to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5260-5262 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the March 2001 Board remand and the December 
2002 SSOC, the veteran and his representative have been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial. Hence, the Board finds 
that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO's two notification letters in October 2001), 
have been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  In the October 2001 letters, the RO not 
only informed the veteran and his representative of the 
notice and duty to assist provisions of the VCAA, but what 
the evidence had to show to establish entitlement for an 
increased rating, what medical and other evidence the RO 
would obtain, and what information or evidence the veteran 
could provide in support of the claim.  Hence, the duty to 
notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded a RO hearing 
before a local hearing officer.  The veteran has submitted 
medical evidence in support of his claim, to include private 
treatment records from the Akron General Medical Center, and 
the RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, to include procuring VA outpatient 
clinical records from the Cleveland VA Medical Center (VAMC), 
and arranging for the veteran to undergo VA examination in 
April 2002.  In this case, the Board is satisfied that the 
RO, both on its own initiative and pursuant to the Board's 
Remand and the Orders of the Court, has obtained all 
available medical records from all relevant sources 
identified in the record, and that all such records have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.




I.  Factual Background

Historically, in November 1973, the RO granted service 
connection for post-operative residuals of injury to the 
veteran's right knee, evaluated as 10 percent disabling.  
Several years later, in September 1995, the veteran raised a 
claim of entitlement to an increased rating for his service-
connected right knee disability.  He identified Cleveland VA 
Medical Center (VAMC) as a source of relevant medical 
treatment.  

The RO subsequently provided a VA orthopedic examination in 
March 1996.  The veteran was reported to be ambulatory with a 
slight limp on the right side.  The veteran demonstrated 
flexion to 100 degrees and extension to 0 degrees on range-
of-motion testing.

According to a September 1996 private treatment report, the 
veteran's right knee demonstrated an equivocal Lachman's, and 
no ligamentous laxity to varus or valgus stress.  The veteran 
wore a knee brace.  By report of the private physician, 
radiographic evaluation revealed evidence of medial 
compartment degenerative changes with a slight peaking of the 
spine in the intercondylar notch.  In an October 1996 
addendum, the private physician reported a range of motion 
from 5 degrees (on extension) and 115 degrees (on flexion).  
There was no evidence of malunion of the tibia or fibula.  He 
reiterated that the veteran did have an equivocal Lachman's, 
indicative of a moderate instability.  He added that the 
veteran had significant medial compartment degenerative 
arthritis with a varus deformity.  
 
In January 1997, the RO granted an increase rating for 
residuals of right-knee meniscectomy, evaluated as 20 percent 
disabling, effective September 13, 1995.  

In January 1998, the RO obtained treatment records from the 
Cleveland VAMC.  In September 1996, the veteran underwent 
treatment following complaints of right knee pain.  The 
veteran demonstrated 0 to 120 degrees, extension to flexion.  
He was diagnosed with early degenerative joint disease of the 
right knee, status post-medial meniscectomy.  In April 1997, 
the veteran was reported to have minimal effusion of the 
right knee.  X-ray examination revealed that knee joint space 
was preserved.  The VA physician diagnosed mild degenerative 
joint disease of the right knee.  In October 1997, range of 
motion of the right knee was reported to be from 5 to 105 
degrees with some pain.  Pain was observed on valgus stress 
testing.  No x-ray examination was provided.  The VA 
physician diagnosed mild right knee degenerative joint 
disease, status post-medial meniscectomy.

A VA orthopedic examination was provided in February 1998.  
On clinical interview, the veteran reported pain, stiffness, 
swelling, and an occasional giving away of the right knee.  
The veteran reported no longer wearing a brace or using a 
cane.  The VA examiner noted slight to moderate pain with 
motion.  On range of motion testing, the veteran demonstrated 
extension to 0 degrees, flexion to 130 degrees.  The veteran 
was stable to medial and lateral testing, with only slight 
anterior-posterior looseness.

Pursuant to Board remand, the veteran underwent another VA 
orthopedic examination in February 1999.  The veteran 
reported pain, tenderness, swelling, stiffness, and locking 
of the right knee.  The VA examiner noted that a review of 
the veteran's medical records, including private x-ray 
examination reports, showed degenerative arthritis and 
instability of the right knee.  He added that no other 
records indicated possible arthritis.  The VA examiner 
observed that the veteran ambulated without a brace or cane.  
The veteran experienced generalized knee pain, soreness, and 
tenderness throughout range-of-motion testing.  The VA 
examiner observed range of motion from zero to 115 degrees 
flexion, not limited by pain.  The VA examiner reported some 
patellofemoral tenderness and crepitation with pain.  When 
standing, the veteran demonstrated problems with squatting 
secondary to pain, and a deformity with slight varus of the 
right knee.  He had one-inch of muscle atrophy in his right 
thigh, and a one-half-inch muscle atrophy in his right calf.  
The VA examiner observed stability to medial and lateral 
testing of the right knee.  There was some looseness to the 
anterior, posterior testing.  The VA examiner diagnosed 
residual postoperative meniscectomy of the right knee with 
arthritis and instability.  In conclusion, the VA examiner 
described the veteran's right knee condition as chronic, with 
functional loss due to muscle atrophy, weakness, and 
limitation of motion.  The VA examiner could not describe 
flare-up or changes in pain or motion due to such event.  The 
veteran would continue to experience difficulties with 
crawling, climbing, and prolonged heavy use of the right leg.  
On x-ray examination, the veteran's right knee demonstrated 
no signficant abnormality of the bone, joints, or adjacent 
soft tissue.

By Board decision of Januaray 2000, the veteran's claim of 
entitllement to an increased rating for residuals of a right 
knee meniscectomy was denied.  In the June 2000 joint motion 
for remand, the parties essentially directed that the Board 
(1) obtain an additional medical evaluation in order to 
reconcile conflicting evidence regarding whether the veteran 
had arthritis of the right knee and (2) provide discussion 
with regard to the veteran's entitlement to a separate 
disability rating for arthritis.  See VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,703 (1998), VAOPGCPREC 23-97 (July 
1, 1997).  In March 2001, the Board, in turn, remanded the 
veteran's claim to the RO for further evidentiary 
development, as well as readjudication under the newly 
enacted Veterans Claims Assistanct Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002)).  

Pursuant to Board remand, a VA orthopedic examination was 
provided in April 2002.  In reviewing the claims folder, the 
VA examiner noted mild degenerative arthritis in the 
veteran's right knee.  The VA examiner observed that the 
veteran was wearing a knee brace.  During his clinical 
interview, the veteran reported current employment with the 
postal service, involving long periods of standing.  The 
veteran described having increasing problems with his knees 
on the job, but he could perform normal daily activity.  On 
physical examination, the VA examiner observed the veteran's 
ability to ambulate without aids or assistance.  There was 
medial compartment tenderness, soreness, pain, and mild 
crepitation throughout the range of motion.  The VA examiner 
reported the veteran's range of motion as zero to 135 degrees 
flexion.  The veteran experienced mild to moderate pain with 
active and passive motion.  The VA examiner observed knee 
stability to medial and lateral testing, negative McMurray's 
test, and mild looseness to anteroposterior testing.  No 
effusion was observed.  The VA examiner diagnosed residual 
postoperative meniscectomy of right knee with arthritis.  The 
VA examiner concluded that arthritis was likely residual to 
the veteran's in-service meniscectomy.  X-ray examination 
showed mild narrowing of the medial compartment of the right 
knee.  In a June 2002 addendum, the VA examiner reiterated 
that x-ray report of narrowing of the right-knee medial 
compartment was evidence of arthritis.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran has been granted two separate 
evaluations for his service-connected right knee disability: 
a 20 percent evaluation, under Diagnostic Code 5257, for 
residuals of a right knee meniscectomy, and a 10 percent 
evaluation, under Diagnostic Code 5003, for arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  See also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).

A.  Right Knee Instability

As regards the veteran's service-connected residuals of a 
right knee meniscectomy, the Board notes that the veteran is 
currently assigned a rating of 20 percent under Diagnostic 
Code 5257, pursuant to which other impairments of the knee 
are evaluated, such as recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation represents 
moderate impairment due to recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A  30 
percent evaluation, the maximum assignable under this 
diagnostic code, is assigned for a severe condition.  Id.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent for the veteran's service-connected right 
knee instability under Diagnostic Code 5257.  As it concerns 
the lateral aspect of the knee, there is no evidence of 
laxity.  The February 1998, February 1999, and April 2002 VA 
orthopedic examination reports consistently provided evidence 
of knee stability to medial and lateral testing.  The 
September 1996 private treatment report also showed no 
ligamentous laxity to varus or valgus stress testing.  As for 
anterior, posterior laxity, or subluxation, the Board cites 
the veteran's poorest performance of record, in September 
1996.  The September 1996 private treatment report indicated 
an equivocal Lachman's, reflective of moderate instability.  
Only slight anterior-posterior looseness was observed by VA 
examinations of February 1998, February 1999, and April 2002.  
The Board also observes that the veteran only intermittently 
uses a knee brace, while a knee brace has not been determined 
to be medically necessary.  The Board finds these facts, 
along with the above-referenced medical findings, are 
consistent with no more than moderate overall right knee 
impairment.  Accordingly, the Board finds that no more than 
the currently assigned 20 percent evaluation is warranted 
under Diagnostic Code 5257.

Alternately, the Board has considered the applicability of 
other diagnostic codes to determine whether a higher 
evaluation is assignable.  By analogy, right knee ligamentous 
laxity could be rated under Diagnostic Code 5258, concerning 
dislocated knee cartilage with recurring locking, pain, and 
effusion.  See 38 C.F.R. § 4.20.  However, even if so rated, 
a higher rating would not result, as 20 percent is the 
maximum rating offered under that code.  No other diagnostic 
code is potentially applicability to this disability.  

For the reasons noted above, the Board finds that there is no 
basis for assignment of a schedular evaluation in excess of 
20 percent for right knee instability.

B.  Arthritis of the Right Knee

The veteran currently has a 10 percent evaluation under 38 
C.F. R. § 4,71a, Diagnostic Code 5003 for degenerative 
arthritis of the right knee with limitation of motion.

Pursuant to Diagnostic Code 5003 degenerative arthritis, when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5260, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

Considering the evidence of record in light of the above-
criteria, the Board finds that no more than the current 10 
percent evaluation for arthritis is warranted.  A September 
1996 private treatment report reflects that range of motion 
was then from 5 degrees, on extension, to 115 degrees, on 
flexion.  VA medical treatment report of October 1997 
reflects that the veteran had within five degrees of full 
extension and flexion to 105 degrees, with some pain.  The 
February 1999 VA examiner recorded  range of motion from zero 
to 115 degrees, not limited by pain.  The April 2002 VA 
examiner reported range of motion as from zero to 135 
degrees, with mild to moderate pain.  Clearly, none of  these 
findings meet the criteria for a compensable evaluation under 
either Diagnostic 5260 or 5261, even when pain on motion was 
clinically demonstrated.  Moreover, even assuming, arguendo, 
that the veteran may conceivably experience additional 
functional loss due to pain with flare-ups or with repeated 
use, there simply is not showing of disabling pain to such an 
extent as to indicate disability comparable to either flexion 
limited to 45 degrees or extension limited to 10 degrees, the 
levels of disability warranting assignment of the minimum 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  

As some pain and resulting limited motion is shown, a 10 
percent evaluation under Diagnostic Code 5003 is appropriate.  
Assignment of such an evaluation is fully consistent with the 
intent of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  However, the record presents no basis for assignment 
of any higher evaluation, based upon limited motion.  
In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of, or of disability comparable to, 
right knee ankylosis or impairment of fibula or tibia, 
evaluation under Diagnostic Codes 5256 or 5262, the only 
diagnostic codes (apart from Diagnostic Code 5257) providing 
for assignment of an evaluation in excess of 10 percent, is 
not warranted.  
For the reasons noted above, the Board finds that there is no 
basis for assignment of a schedular evaluation in excess of 
10 percent for right knee arthritis.  

III.  Conclusion

The above determinations are based upon consideration of the 
pertinent provisions of VA's schedule for rating 
disabilities.  

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's right knee disabilities, so as to warrant 
assignment of higher evaluations on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that there is no showing that either disability under 
consideration has resulted in marked interference with 
employment.  The Board acknowledges the veteran's statements 
concerning difficulty standing for long periods on the job 
due his right knee disability.  However, even accepting such 
assertions as true, the Board would point out that some 
interference with employment is contemplated in the current 
20 and 10 percent evaluations; more than that, however, 
simply is not shown.  In addition, there is no showing that 
either of the right knee disabilities has necessitated 
frequent periods of hospitalization, or that the disabilities 
have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 20 percent for right knee instability 
is denied.

A rating in excess of 10 percent for right knee arthritis is 
denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

